
	
		III
		111th CONGRESS
		1st Session
		S. RES. 331
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the United States Military
		  Academy at West Point on being named by Forbes magazine as America's Best
		  College for 2009.
	
	
		Whereas Forbes magazine has named the United States
			 Military Academy at West Point as America’s Best College for 2009;
		Whereas the United States has had a military presence at
			 West Point since the Revolutionary War because of its strategic position
			 overlooking the Hudson River;
		Whereas General George Washington selected Thaddeus
			 Kosciuszko to design West Point’s fortifications in 1778;
		Whereas West Point is the oldest continuously occupied
			 military post in the United States;
		Whereas President Thomas Jefferson established the United
			 States Military Academy at West Point in 1802;
		Whereas West Point has educated many of the United States
			 Army’s commissioned officers;
		Whereas West Point instructs 4,400 cadets per year in
			 academics, military tactics, physical fitness, and leadership;
		Whereas approximately 1,000 cadets graduate each year and
			 are commissioned in the United States Armed Services;
		Whereas 2 Presidents of the United States, 74
			 Congressional Medal of Honor recipients, 88 Rhodes Scholars, 33 Marshall
			 Scholars, and 28 Truman Scholars have graduated from West Point;
		Whereas in addition to academics and military training,
			 West Point offers extracurricular activities that include the Eisenhower Hall
			 Theatre and 115 athletic and non-sport clubs; and
		Whereas West Point offers a well-rounded, highly regarded
			 education to the next generation of the Nation’s leaders: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)congratulates the United States Military
			 Academy at West Point on being named by Forbes magazine as America’s Best
			 College for 2009;
			(2)supports West Point’s mission to
			 educate, train, and inspire the Corps of Cadets so that each graduate is a
			 commissioned leader of character committed to the values of Duty, Honor,
			 Country and prepared for a career of professional excellence and service to the
			 Nation as an officer in the United States Army; and
			(3)respectfully requests the Secretary of the
			 Senate to transmit a copy of this resolution to the Superintendent of West
			 Point.
			
